Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6, 12, 13, 16-19, 21, 22, 25, 27-29, 31, 32, 37 and 38 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019 and 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 2 and 31 are objected to because of the following informalities:  Claim 1, line 2 recites “one or more plant growth substrate materials comprising” and should be changed to “one or more plant growth substrate materials selected from the group consisting of”.  Claim 2, line 2 recites “wherein the plant growth substrates materials further comprise one or more of” and should be changed to “wherein the plant growth substrates materials further comprise one or more of additional ingredients selected from the group consisting of”.  Claim 31, line 3 recites “one or more plant growth substrate materials comprise” and should be changed to “one or .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 12, 13, 16-19, 21, 22, 25, 27-29, 31, 32, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more plant growth substrate materials comprising coir, peat and perlite” which is indefinite for being an improper markush grouping because it is not a closed grouping of alternatives.  Claim 2 recites “wherein the plant growth substrates materials further comprise one or more of” which is also indefinite.  Likewise, claim 31 recites “one or more plant growth substrate materials comprise” which is indefinite for being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18, 19 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Turner (GB 2246566; published February 5, 1992).

Turner discloses a plant growth media produced from composted paper pulp mixed with bark, composted wood residues and optionally peat along with additives selected from perlite, coir and acrylic polymer (abstract).  The paper pulp comprises water and dry matter consisting of cellulose fibers and clay (page 2, paragraph 3).  A preferred formulation comprises 5-40% composted paper pulp, 5-40% composted wood residue and 25-60% peat (page 4, paragraph 1).  In addition the formulations can comprise 5-30% acrylic polymers, 5-25% perlite, 5-25% vermiculite, 5-15% sand and 5-35% coir (page 5, paragraph 1).  Liming agent is included to raise pH to around 5.5-6 and a wetting agent is added to aid in water management (page 4, paragraph 3).  The growing media is suited for potted plants (page 5, paragraph 4).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 6, 12, 13, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (GB 2246566; published February 5, 1992) in view of Sears (US 2004/0011102; published January 22, 2004).
Applicant’s Invention
Applicant claims a plant growth media comprising one or more plant growth substrate materials selected from the group consisting of coir, peat and perlite; cellulose fibers and clay (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Turner discloses a plant growth media produced from composted paper pulp mixed with bark, composted wood residues and optionally peat along with additives selected from perlite, coir and acrylic polymer (abstract).  The paper pulp comprises water and dry matter consisting of cellulose fibers and clay (page 2, paragraph 3).  A preferred formulation comprises 5-40% composted paper pulp, 5-40% composted wood residue and 25-60% peat (page 4, paragraph 1).  In addition the formulations can comprise 5-30% acrylic polymers, 5-25% perlite, 5-25% vermiculite, 5-15% sand and 5-35% coir (page 5, paragraph 1).  Liming agent is included to raise pH to around 5.5-6 and a wetting agent is added to aid in water management (page 4, paragraph 3).  The growing media is suited for potted plants (page 5, paragraph 4).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 6, Turner does not teach cellulose fibers are a mixture of cellulose and lignocellose.  With respect to claim 12, Turner does not teach the average length of the fibers.  With respect to claim 13, Turner does not teach the density of the fibers.  With respect to claim 21, Turner teach the addition of acrylic polymers but does not teach the specific polymer polyvinyl alcohol.   With respect to claim 22, Turner does not teach the addition of a crosslinker.  It is for this reason Sears is joined.
Sears teach a pellet used to condition soil comprising lignocellulose fiber matrix having up to 20% soil conditioning polymers where the lignocellulose materials are pulp fibers (abstract).  The lignocellulose matix includes a mixture of lignocellulose and cellulose [0011; limitation of claim 6].  The cellulose fibers may be any length but on average range from 0.5-6 mm in length [0027; limitation of claim 12].  Polymers which act as soil conditioning agents include polyvinyl alcohol [0004].  The cellulose fibers formed into pellets by adding a binder selected from polyvinyl alcohol [0031; limitation of claim 21].  The soil conditionining polymers include crosslinked PAM which is capable of absorbing 500 times its weight in water and aids in slowly releasing water to surrounding soil [0037; limitation of claim 22].  The pellets have a density of 0.4-1 g/cm3 [0041; limitation of claim 13].  
With respect to claims 12 and 13, Sears is silent to the width of the fibers ranging from 1 to 500 um, however one of ordinary skill would expect the width of fibers to be at least 1/10 the length to be considered a fiber since fibers are known to be much longer in length than in diameter due to thread like structure.
With respect to claim 13, Sears is silent to the equilibrium moisture content of 5-15%, however this appears to be an inherent property of the cellulose fiber.  
With respect to claims 16 and 17, Sears is silent to the moisture content before addition of water ranging from 35-45% and the moisture after addition of water ranging from 65-70%, however Sears teach a moisture content of 50-60% which lies between the two ranges and teaches that the pellets may be further dried.  Therefore, variation in the moisture content would be relative to the about of moisture present since water would dissipate from dehydration and would increase if plant media is watered. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Turner and Sear teach plant growth media comprising cellulose fibers.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Sears to include cellulose fibers 
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Sears to include cellulose fibers with a length of 0.5-6 mm and a density of 0.4-1 g/cm3 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because Sears teaches that cellulose fibers typically have these properties and are used to aid in soil conditioning.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Sears to include polyvinyl alcohol as a binder and a PAM as a crosslinker with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because Sears teaches polyvinyl alcohol acts as a soil condition and binder and the crosslinker PAM adds in fluid retention.  

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (GB 2246566; published February 5, 1992) in view of Keenportz (US 5,698,001; patented December 16, 1997).
Applicant’s Invention
Applicant claims a plant growth media comprising one or more plant growth substrate materials selected from the group consisting of coir, peat and perlite; cellulose fibers and clay (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Turner are addressed in the above rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 27, Turner does not bentonite clay.  It is for this reason that Keenportz is joined.
Keenportz discloses a soil additive comprising bentonite clay as a filler (abstract).  Bentonite clay is a preferred clay because it aids in distributing nutrients since it swells from hydration (column 3, lines 58-64). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Turner and Keenportz teach plant growth media comprising clays.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Keenportz to include cellulose bentonite clay with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because Keenportz teaches that bentonite clay is a preferred clay used in soils because it aids in evenly distributing nutrients when hydrated.  

Claims 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (GB 2246566; published February 5, 1992) in view of Adam (US 6,302,936; patented October 16, 2001).
Applicant’s Invention
Applicant claims a plant growth media comprising one or more plant growth substrate materials selected from the group consisting of coir, peat and perlite; cellulose fibers and clay (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Turner are addressed in the above rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 28, Turner does not teach cellulose fibers and clay are present in weight ratio of 1:1 to about 5:1.  With respect to claim 29, Turner does not teach the clay is 10-65 kg/m3 (1-6.5% w/w) the substrate materials.  It is for this reason that Adam is joined.
Adam teaches a process of making artificial soil comprising 5-95% cellulose and 5-95% blending base (abstract).  The blending base includes clay which is combined with the cellulose (column 1, lines 60-65; column 2, lines 39-53). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Turner and Adam teach plant growth media comprising cellulose fibers.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Adam to include cellulose fibers with a clay in a ratio 1:1 to 5:1 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention .  

Claims 31, 32, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (GB 2246566; published February 5, 1992) in view of Sears (US 2004/0011102; published January 22, 2004).
Applicant’s Invention
Applicant claims method of making a stabilized growing media comprising mixing cellulose fibers and clay with one or more plant growth substrate materials selected from the group consisting of coir, peat and perlite; configuring the mixture into a desired shape and adding water to activate binding of the mixture (claim 31).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Turner are addressed in the above rejection.   Turner teaches that the ingredients are mixed and the media is placed into pots or other containers for houseplants and patios (page 5, paragraph 4).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Turner does not configuring the fibrous mixture into a desired and adding water to the mixture to activate binding.  With respect to claim 32, Turner does not teach further drying the mixture 30 minutes to 24 hours.  With respect to claim 37, Turner does not specify homogenously mixing with high sheer speed.  With respect to claim 38, Turner does not teach compressing the mixture prior to configuring the mixture into the desired shape.  It is for this reason Sears is joined.
Sears teach a pellet used to condition soil comprising lignocellulose fiber matrix having up to 20% soil conditioning polymers where the lignocellulose materials are pulp fibers (abstract).  Polymers which act as soil conditioning agents include polyvinyl alcohol [0004].  The cellulosic pulps are prepared by cutting and breaking up the pulp in a rotary knife cutter (shear speed) in order to further pelletize (compress) the fibers [0028-30].  The cellulose fibers are formed into pellets by adding a binder selected from polyvinyl alcohol with moisture in a Hobart mixer which inherently has high shear speed [0031; limitation of claim 37].  The composites are further dried to maximize structural integrity [0034].  The soil conditioning polymers include crosslinked PAM which is capable of absorbing 500 times its weight in 
With respect to claims 31 and 38, Sears is silent to configuring the mixture into a desired shape.  It is for this reason. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Turner and Sears teach plant growth media comprising cellulose fibers.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Turner and Sears to include configuring the mixture into a desired shape with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings because Sears teaches that the soil conditioner is spread onto and mixed with potting soil and tilled into the desired area of treatment.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617